Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are pending in the application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “R.E.D. Server: a web service for deriving RESP and ESP charges and building force field libraries for new molecules and molecular fragments” to Vanquelef et al. (hereafter Vanquelef).

As to claim 1, Vanquelef teaches the invention as claimed including a computing task management and analysis system for molecular force field parameter building [system to build force field libraries, abstract], comprising:
a memory; and
a processor coupled to the memory [processor(s), W513, section DEVELOPMENT, lines 22-36], comprising a computing result analysis module and a computing task management module, wherein the computing result analysis module is connected with the computing task management module, and the computing task management module is connected with a force field building computing server through a cloud computing interface; 
wherein the computing task 10management module comprises computing task submission and computing task result retrieving; 
 the task result retrieving is connected to the computing result analysis module, and the computing task submission is connected to the cloud computing interface [component(s)/module(s)/interface(s)/programs in communication (i.e. functionally connected/associated) and capable of or realizing the building/providing/uploading/submitting of inputs to or interfacing with a R.E.D. server or related services for execution and in obtaining/receiving output/result for parsing and display, sections “Input submission”, “status of a R.E.D. Server job and queuing system”, and “Parsing and downloading R.E.D. Server outputs”, abstract; pp. W513-W514; Figure 1, p. W513].


Allowable Subject Matter
Claims 2-4 are allowable by overcoming the 35 U.S.C. 101 and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

System to build force field libraries having component(s)/module(s)/interface(s)/program(s) capable of or realizing the building/providing/uploading/submitting of inputs to or interfacing with a R.E.D. server or related services for execution and in obtaining/receiving output/result for parsing and display [abstract; sections “Input submission”, “status of a R.E.D. Server job and queuing system”, and “Parsing and downloading R.E.D. Server outputs”, pp. W513-W514; Figure 1, p. W513 was disclosed in “R.E.D. Server: a web service for deriving RESP and ESP charges and building force field libraries for new molecules and molecular fragments” and similarly in “The R.E.D. tools: advance in RESP and ESP charge derivation and force field library building”.  Software/system in a distributed computing environment for molecular simulation; automated topology generation for wide classes of molecules and force fields was disclosed in “GROMACS 4.5: a high-throughput and highly parallel open source molecular simulation toolkit”.  Cloud computing (distributed) approaches for setup and performance of distributed molecular dynamics simulations was disclosed in “Cloud computing approaches for prediction of ligand binding poses and pathways”.  Force fields calculations for molecular dynamics via cloud computations was disclosed in “Augmenting High-Performance Mobile Cloud Computations for Big Data in AMBER”.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 2-4 as a whole.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 2-4 as a whole.

Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive.

In the remarks, Applicant argued in substance that:
a.	Applicant have incorporated some features recited in allowable claim 2, accordingly claim 1 stand non-obvious over the arts of record.
 
Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagrees and submits Vanquelef ‘s teaching of functionally connected or associated component(s)/module(s)/interface(s)/programs in communication (i.e. functionally connected/associated) and corresponding capabilities in realizing the building/providing/uploading/submitting of inputs to or interfacing with a R.E.D. server or related services for execution and in obtaining/receiving output/result for parsing and display [sections “Input submission”, “status of a R.E.D. Server job and queuing system”, and “Parsing and downloading R.E.D. Server outputs, abstract; pp. W513-W514; Figure 1, p. W513] clearly satisfy the limitations as argued.  
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199